DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1 and 10 are objected to because of the following informalities:  
In claim 1 line 42, it appears that “tapers” should be --taper.--  In line 46, it appears that “does” should be --do.--
In claim 10 line 3, it appears that “tapers” should be --taper.-- 
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Gassauer et al. (US 9,209,530) view of Wang et al. (US 9,570,817).  
Regarding claim 1, Gassauer discloses a terminal clamp, comprising: a contact frame (1/4) that forms a clamping device configured to fix and electrically contact a connection conductor, wherein the clamping device is formed by two clamping springs (7) that are preloaded against relative to each other (at 17, Fig. 6); a conductor insertion channel (3) that feeds the connection conductor to the clamping device; and an insulation material housing (2) that receives the contact frame and forms a conductor insertion opening (3) that is arranged upstream of the conductor insertion channel in a conductor insertion direction (L), wherein the conductor insertion channel is formed by the insulation material housing.  Gassauer also discloses the conductor insertion channel formed as a tube made from the insulation material, and wherein the tube extends from the conductor insertion opening to the clamping device (see Fig. 1); the conductor insertion channel being tapered funnel shaped (at 3, Fig. 1) from the conductor insertion opening in the conductor insertion direction; the contact frame forming two contact side walls (8, 8) that are arranged at a contact floor (6) and that receive the conductor insertion channel formed by the insulation material housing between each other; the conductor insertion channel forming a first guide tongue (above 16 in Fig. 2) that is monolithically formed with the insulation material housing and proximal to the contact floor and a second guide tongue (10) that is remote from the contact floor, and wherein the first guide tongue and the second guide tongue extend in the conductor insertion direction (diagonally right to left in Fig. 12); the two clamping springs extend in the conductor insertion direction extends from each side wall of the insulation material housing, wherein free ends of the clamping springs are oriented towards each other form a clamping device, and wherein the first guide tongue (above 16) of the conductor insertion channel is arranged between the clamping springs (left to right in Fig. 6, see also Figs. 1-3).  Gassauer further discloses the first guide tongue (above 16) and the second guide tongue (10) extending in the conductor insertion direction from the funnel shape (at 3) of the conductor insertion channel into a portion of the conductor insertion channel that has a constant height (channel has constant height, i.e. that does not change, at narrowest portion of 10, above 15 in Fig. 2) in the conductor insertion direction; wherein the portion of the conductor insertion channel that has the constant height is arranged upstream from the free ends of the contact springs in the conductor insertion direction.  
Gassauer discloses substantially the claimed invention except for taper of the tongues to the constant height.  Wang teaches an inward oriented contour of the first guide tongue (at 11, Fig. 3) and an inward oriented contour of the second guide tongue (top of 112) tapers from the funnel shape of the conductor insertion channel in the conductor insertion direction directly to the portion of the conductor insertion channel that has the constant height (see Fig. 11); wherein the inward oriented contour of the first guide tongue and the inward oriented contour of the second guide tongue does not taper in the conductor insertion direction in the portion of the conductor insertion channel that has the constant height.  It would have been obvious to one having ordinary skill in the art before the invention was effectively filed to extend the guide tongue, as taught by Wang, in order to provide better guidance for the desired distance.  

    PNG
    media_image1.png
    458
    598
    media_image1.png
    Greyscale


Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Gassauer in view of Wang, and further in view of Keswani et al. (US 7,507,106).  
Keswani teaches (in Fig. 2) an inward oriented contour of the first guide tongue (bottom) and an inward oriented contour of the second guide tongue (top) that taper[s] over an identical axial distance at a constant respective taper angle from the17/153,0 92BB028 Reply funnel shape of the conductor insertion channel (right side of Fig. 2) in the conductor insertion direction directly to the portion of the conductor insertion channel that has the constant height (narrowest inner portion).  It would have been obvious to one having ordinary skill in the art before the invention was effectively filed to form the tapering portions with a same distance in order to provide the same guidance from both the top and bottom tongues.  
	
 Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot in view of the new grounds of rejection, as applied.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FELIX O FIGUEROA whose telephone number is (571)272-2003. The examiner can normally be reached M-F 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke can be reached on 571-272-2009. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/FELIX O FIGUEROA/Primary Examiner, Art Unit 2833